Citation Nr: 1705466	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-35 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to November 1980.  The Veteran died in November 2008, and the Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was remanded in December 2013.


FINDINGS OF FACT

1.  The Veteran died in November 2008; septic shock was listed as the primary cause of death on the death certificate and renal failure, hyperkalemia, and respiratory failure were listed as the underlying causes of death.  

2.  Service connection was in effect for a back disability, a low back scar, and hemorrhoids at the time of the Veteran's death.

3.  The Veteran's immediate cause of death was not incurred in or otherwise etiologically related to active service or to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1131, 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.156, 3.326 (2016).  The duty to notify provisions have been satisfied by correspondence sent to the Appellant as described below.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

With respect to the duty to assist, the Veteran's service treatment records, post-service treatment records, and lay evidence are associated with the record.  Multiple medical opinions have been obtained in connection with the Appellant's claim.  

The Board obtained an opinion from a Veterans Health Administration (VHA) specialist in August 2015.  Per 38 C.F.R. § 20.903 (2016), the Board mailed a copy of the opinion to the Appellant's address of record and provided her with 60 days to respond.  The opinion was returned to the Board as undeliverable by the United States Postal Service.  The Board sent a copy of the opinion to another address in the record and the opinion was again returned as undeliverable.  Furthermore, the Appellant's representative made attempts to ascertain the Appellant's mailing address, but was unable to contact her.  The Appellant has an affirmative duty to provide VA with a current mailing address, and has not done so.  VA has made efforts to obtain this information which were unsuccessful.  Accordingly, the Board finds that no further attempts to reach the Appellant are warranted, and that it may proceed with adjudication of the claim.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

The Board also finds that there has been substantial compliance with the prior remand instructions.  Primarily, the Board notes that medical opinions were obtained.  The Board further notes that the December 2013 remand directed the AOJ to send the Appellant a corrective notice letter informing her of the conditions for which service connection was in effect at the time of the Veteran's death, the evidence and information required to substantiate the claim based on the Veteran's previously service-connected disorders, and the evidence and information required to substantiate the claim based on a condition not yet service-connected.  While such a letter was not sent, the Board finds the duty to notify has nevertheless been satisfied.  The Appellant was informed of the conditions for which service connection was in effect at the time of the Veteran's death in the December 2013 remand.  Furthermore, the Appellant was informed of the evidence and information required to substantiate her claim based on previously service-connected or not yet service-connected disabilities in an October 2013 Statement of the Case and a June 2014 Supplemental Statement of the Case.  The Appellant has a representative to assist her in the presentation of her claim and has demonstrated knowledge of the requirements to substantiate her claim.  

The Board also notes that the December 2013 remand directed the AOJ to make attempts to obtain records of the Veteran's treatment at Neosho Memorial Regional Medical Center.  The record reflects that such attempts were made and that a response was received that such records were unavailable because the hospital did not have record of the Veteran being treated there, but does not reflect that the Appellant was notified of such response.  The Board notes, however, that the Appellant was notified that VA was seeking such records and was provided with the opportunity to provide them.  Given the response that the hospital did not have record of the Veteran's treatment there as well as the fact that the Appellant was provided with the opportunity to provide any records in her possession, and as the Board has found attempts to determine the Appellant's address have been exhausted, the Board finds remand to notify the Appellant of the negative response from Neosho Memorial Regional Medical Center would be futile.  Accordingly, no further action is necessary and the Board may proceed with adjudication of the issue on appeal.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

There is no indication in the record that any additional evidence not discussed above and relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Appellant should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2016).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the regulations do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

At the time of the Veteran's death in November 2008, service connection was in effect for a back disability, a low back scar, and hemorrhoids.  Septic shock was listed as the primary cause of death on the death certificate and renal failure, hyperkalemia, and respiratory failure were listed as the underlying causes of death.  The Appellant contends that the Veteran's ultimate causes of death came as a result of complications from a caudal injection administered to treat his service-connected back disability.

In that regard, the Board notes that treatment records reflect that the Veteran received a caudal injection for his service-connected low back disability approximately three days prior to his death.  Following the injection, the Veteran had no immediate complications but later complained of rash and itching.  The Appellant then found the Veteran unresponsive at home and took him to a hospital, where he died.
VA has obtained several medical opinions in connection with this claim.  In an October 2012 opinion, a VA examiner opined that the Veteran's service-connected disabilities did not cause his death, but the opinion was found to be inadequate by the Board in its December 2013 remand and, as such, will not be assigned probative weight. 

An additional opinion was provided by a VA examiner in April 2014.  The examiner stated that it could not be determined without resorting to pure speculation that the Veteran's caudal injection caused the Veteran's death.  As a result, an additional opinion was obtained from the Medical Officer of the Appeals Management Center in April 2014.  The Medical Officer provided a thorough review of the record, but ultimately opined as well that it was not possible to determine without resorting to mere speculation whether it was at least as likely as not that the Veteran's service-connected disabilities, alone or in combination, caused or contributed substantially or materially to the cause of his death.  In support of this conclusion, the Medical Officer noted that there was no indication from the medical records to support a finding that the Veteran suffered a complication from the caudal injection, other than the fact that an epidural administered had required several attempts.

Due to the inconclusive nature of the opinions of record, an additional opinion was obtained in August 2015 from an infectious disease specialist with the VHA.  Upon review, the Board finds this opinion to be highly probative.  The specialist conducted a thorough review of the claims file, and ultimately opined that it was less likely than not that the caudal injection administered to the Veteran to treat his low back disability three days before his death, or any complications stemming from that administration, either caused or contributed substantially or materially to the cause of his death, hastened his death, or rendered him less capable of resisting the effects of the disease primarily causing his death.  In support of the opinion, the specialist noted that there was no indication in the record that the Veteran had complaints or issues right after the caudal injection until a few minutes before he became unresponsive on the day of his death, when he reported some fatigue to his spouse.  The specialist also noted that while the records mentioned complaints of rash and itching, the location of the rash was not specified.  The specialist explained that while the death certificate stated that the Veteran expired from septic shock, there was no evidence of fevers or hypothermia in the record, both of which are signs of sepsis.  Furthermore, the specialist reported that there was no mention of any local signs of infection around the injection site and no growth of organisms in two sets of blood cultures obtained upon the Veteran's admission to the hospital.  The specialist explained that while a caudal injection may be complicated by infection or sepsis, the risk of complication is typically very low and the time frame in the Veteran's case does not fit well for this scenario.  In that regard, the specialist elaborated that the Veteran went into cardiac arrest less than 48 hours after the injection was administered, but that it would typically take a few days for an infection to form at the site of the injection and disseminate into the blood stream.  Furthermore, the specialist noted that, according to the procedure note by the doctor who performed the injection, the correct space for the injection was confirmed with dye before the introduction of the injection, and there were no immediate complications.  

The Board acknowledges that the Appellant is competent to describe the events she witnessed, and has considered her lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board notes that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of the conditions which caused the Veteran's death.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Appellant possesses the requisite training or credentials needed to render a competent opinion as to the etiology these conditions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinion of the Appellant as to whether the Veteran's death is related to his service-connected disabilities does not constitute competent medical evidence and lacks probative value.  

The Board has also reviewed medical literature provided by the Appellant regarding potential risks of caudal injections.  In that regard, the United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given claim.  The articles submitted by the Appellant fall into this general category.  Although the articles address potential complications from caudal injections, they do not pertain specifically to this Veteran, and the articles are not combined with any opinion of a medical professional.  Therefore, this evidence is not probative with regard to the issue on appeal except to the extent that it was reviewed and considered by the VA examiners in reaching their opinions along with all of the other evidence of record.  

In this case, the only competent and probative medical opinions of record are either negative to the Appellant's claim or note that the Veteran's death cannot be linked to service-connected disability without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").  Accordingly, the Board finds there is no competent evidence of record linking the Veteran's current death to his service-connected back disability, to any other service-connected disability, or to his military service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


